Citation Nr: 1204659	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  05-04 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric condition, to include as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	E. Audrey Glover-Dichter, Attorney


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The claims of service connection for a low back disorder and an acquired psychiatric disability were first reviewed by the Board in January 2007, at which time the claims were remanded for further development.  The claims were again reviewed by the Board in July 2009, at which time the claims were denied.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claims of service connection for a low back disorder and an acquired psychiatric disorder.  The Court issued a June 2010 Order vacating the July 2009 Board decision and remanding the appeals for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

Although the RO framed the issue on appeal as entitlement to service connection for a nervous disorder, a review of the record indicates that the Veteran has also been diagnosed with depression and anxiety disorder.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for a nervous disorder to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).


FINDINGS OF FACT

1.  The evidence demonstrates that it is likely that the Veteran's currently diagnosed low back disability is related to his active service.  

2.  The evidence demonstrates that it is likely that the Veteran's acquired psychiatric disorder is related to his service-connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for a grant of service connection for an acquired psychiatric disorder, to include as secondary to the Veteran's service-connected low back disability, have been met.  38 U.S.C.A. §§ 1110, 1133, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a) ( 2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran seeks service connection for a low back disability and an acquired psychiatric disability.  The Veteran contends that his low back disability is the result of an in-service parachuting accident while stationed in an airborne unit.  He further contends that he was hospitalized for the injuries sustained to his back in this accident.  Additionally, the Veteran contends that his acquired psychiatric disability is a result of his low back disability.

At the outset, the Board acknowledges that the Veteran's service treatment records have been determined to be unavailable.  While the Veteran's separation examination is part of the record, it is absent of any complaint or treatment for lower back pain and an acquired psychiatric disorder.  It appears, however, that the remainder of the Veteran's service treatment records are absent.  In February 1974 and March 1974, the RO requested that the National Personnel Records Center (NPRC) and Adjutant General provide the Veteran's complete service treatment records.  However, responses from the NPRC and Adjutant General indicated that the requested service records could not be found.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Because the Veteran's medical and majority of the personnel records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's DD Form 214, Report of Transfer or Discharge, shows that the Veteran's military occupational specialty was light weapons infantryman.  Additionally, it also reveals that the Veteran was stationed with the 2nd Battalion, 509th Infantry.  This unit has been confirmed as an airborne unit.

Also of record is an undated affidavit executed by the Veteran at the U. S. Army General Hospital, Bad Kreuznach, Germany, in which he agreed to extend his active duty status for the purpose of continuing medical care or hospitalization.  In January 2007 Board remanded this appeal instructing the RO to obtain in-patient hospital records from the National Personnel Records Center in relation to the U. S. Army General Hospital in Bad Kreuznach for the Veteran from January 1973 to June 1973, but no records were located.

A. A Low Back Disability

The Veteran first consulted a neurosurgeon for his lower back condition in April 1974.  At that time, x-rays were taken and revealed mild anterior spondylotic changes in lower thoracic vertebrae.  Additionally, April 1974 and September 1974 private hospital treatment records show that the Veteran underwent a lumbar laminectomy.

The Veteran was first afforded a VA examination in December 1975.  The VA examiner noted that the Veteran had a well-healed mid-line lumbar scar.  In addition, the x-rays revealed no radiographic evidence of a complete or partial laminectomy and the Veteran's lumbar spine was normal. 

The Veteran underwent another VA spine examination in May 1994.  At that time, the Veteran reported suffering trauma to his buttocks during a parachute jump in 1972 and undergoing a lumbosacral laminectomy in 1974 or 1975.  Subjective complaints included low back pain with radiation to his legs associated with numbness and weakness with a history of frequent falls.  Upon examination, the examiner noted a postural abnormality of the Veteran's back with lumbosacral scoliosis and tenderness to palpitation of lumbosacral paravertebral muscles.  The examiner diagnosed the Veteran with status post lumbosacral laminectomy, acute lumbosacral polyradiculopathy, and lumbosacral paravertebral myositis. 

The VA outpatient treatment records show that the Veteran received treatment for a back condition.  A January 1994 outpatient treatment record revealed that the Veteran sought treatment for an episode of back pain associated with leg swelling.  
 
Additionally, the Veteran submitted a May 1995 statement from a fellow soldier.  The statement indicated that that he had personal knowledge of the Veteran's parachute accident.  Additionally, he also stated that the Veteran was involved in an ambulance accident at the same time, when the ambulance slipped on black ice.  He stated that the Veteran was already hurt from the fall and was again hurt during the ambulance accident.  Furthermore, he could not recall the exact date, but thought it was the period from 1972 to 1973.  Moreover, he recalled the Veteran being put on profile, but did not remember to what extent or for how long. 

Furthermore, the claims file contains private medical records date 1975 to 1985.  The records show that the Veteran complained of and was treated for back pain.  In an October 1977 medical record, the Veteran noted that he was a paratrooper in-service, and once landed in a sitting position, injuring his back.  Additionally, the Veteran reported severe, constant low back pain.  The doctor noted that he did not believe the Veteran's condition would improve.

The SSA records associated with the claims file reflect that the Veteran was granted SSA benefits effective in March 1975 for a back disability.  On the application for benefits, the Veteran noted that his low back injury occurred in June 1973.  Additionally, the records note that the Veteran underwent a laminectomy in September 1974 for a herniated nucleus pulpous and was thereafter found to be unable to work.  

The Veteran submitted a September 2003 private treatment record.  The private treating physician documented a detailed history of the Veteran's back injury and treatment.  Additionally, the physician stated that after review of the records supplied by the patient, which revealed that he was treated at VA clinic as far back as 1974 for back pain, it was his opinion that there was a direct causal relationship between the jump injury sustained by the Veteran in 1973 while in the Army, and the condition herniated disk L4-5, L5- S1 for which he was operated on in 1974.  In addition, the private physician stated that this report was made at the request of the Veteran, and on VA records also supplied by the Veteran. 

In June 2004, the Veteran underwent another VA examination.  The Veteran was diagnosed with severe lumbar myositis.  The VA examiner concluded that based on a review of claims folder and service medical records, the Veteran's present status post lumbar leminectomy, polyradiculopathy, and lumbosacral paravertebral myositis could not be said to be related to an incident of back condition, as the Veteran alleges in military service, since there was no evidence seen in the claims folder as to this happening in military service or evidence of treatment for this in the 12 months following his release from military service.  Lastly, the examiner stated that it was less likely as not due to lack of evidence in linking his present condition to in-service injury.

After a careful review of the evidence, the Board finds that the Veteran's private treatment records, pertinent lay evidence, and, in particular, the positive nexus opinion provided by the Veteran's private treating physician, demonstrate that his currently diagnosed low back condition is related to his period of military service.

Additionally, the Board notes that back pain, and the symptomatology thereof, are the type of condition subject to lay observation.  The Board also wishes to note the holding of Jandreau vs. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), that lay evidence, such as that provided by the Veteran in this case, can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional, as is the case here with the September 2003 private physician examination.  See also Davidson v. Shinseki, 2009-7075 (Fed. Cir. Sep. 14, 2009).  Further, the Board is of the opinion that this case law is of particular significance in a case, such as this, where the Veteran reported an in-service incident, was treated for a back disability nine months after being discharged from service, reported continuity of symptomatology, a positive physician opinion linking his current condition to the in-service incident, and nothing in the record explicitly refuting the Veteran's account of his medical history regarding this disability.  Additionally, the Veteran's private physician  stated in a September 2003 opinion letter that it was his opinion that there was a direct causal relationship between the jump injury sustained by the Veteran in 1973 while in the Army, and the condition herniated disk L4-5, L5- S1 for which he was operated on in 1974.  

In the present case, the Veteran was afforded a VA examination in June 2004 to determine the nature and etiology of his low back disability.  The Board finds that the VA examiner's opinion that the Veteran's low back disability was not associated with an in-service parachuting fall because there was no evidence seen in the claims folder as to this happening in military service or evidence of treatment for this in the 12 months following his release from military service, is not dispositive.  Significantly, the examiner appears to have based his opinion on the fact that there was no documentation of this incident occurring in-service.  In this regard, the Board notes that absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Additionally, in rendering this opinion, the examiner appears to have relied on an inaccurate factual history.  In this regard, the examiner stated that the Veteran did not have treatment for his back condition in the 12 months following his release from military service.  However, the examiner failed to discuss the April 1974 medical records, which showed treatment for a low back condition within 12 months of being discharged from service.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Therefore, the Board finds that the VA opinion is not adequate for rating purposes.

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's claim of service connection for a low back condition.  He is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Indeed, where the evidence supports a claim or is in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for a low back condition is warranted. 

B. An Acquired Psychiatric Disability

Due to the favorable decision in the case below, a discussion for a grant of service connection on a direct basis is not necessary.  38 C.F.R. § 3.303.

The Veteran's private treatment records show that he was being treated for multiple psychiatric disabilities.  Private treatment records, dating back to May 1975, noted that the Veteran was restless in his chair, with continuous movements of the hands, with signs of anxiety.  Additionally, the doctor noted that at times the Veteran presented with hallucinatory content.  An August 1976 record noted that that the Veteran had nerves and anxiety.  Furthermore, the record noted that the Veteran reported that he felt his mind sometimes went blank and forgot places, he could not go alone in his car, he no longer drove, he tended to be isolated, had difficulty with crowds and noises, and had been on prescribed anti-anxiety medication.  Moreover, the doctor noted that the Veteran reported that these symptoms all began in 1972.  Additionally, an October 1977 medical record noted a diagnosis of secondary effective disorder, depressed.  Furthermore, a July 2001 private doctor diagnosed the Veteran with anxiety disorder secondary to medical conditions.  

The Veteran was afforded a VA psychiatric examination in June 2004.  The examiner noted the Veteran's report of in-service incidents, his back disability, and the psychiatric symptoms he experienced.  After examining the Veteran, the VA examiner diagnosed him with anxiety disorder.  The examiner concluded that the Veteran's current neuropsychiatric condition could be considered attributed to his claim for secondary service connection.  Additionally, the examiner noted that it was considered that the Veteran's neuropsychiatric condition was more likely than not due to his claimed back condition.  Furthermore, the examiner stated that the Veteran's back condition, which produces pain, aggravated the Veterans currently diagnosed neuropsychiatric condition.  Lastly, the examiner noted that the Veteran was irritable, anxious, verbally aggressive, and had sleeping problems.    

In light of the evidence, the Veteran is entitled to service connection for an acquired psychiatric disorder secondary to his service-connected low back disability.  The Veteran's private physicians and VA examiners diagnosed the Veteran with multiple acquired psychiatric disabilities, to include anxiety disorder and depression.  Additionally, the June 2004 VA examiner's opinion stated that the Veteran's acquired psychiatric disorder was due to and aggravated by his service-connected low back disability.  The Board finds this opinion credible as it was based on the Veteran's entire medical history.  

Therefore the preponderance of the evidence is for the Veteran's claim.  Because the preponderance of the evidence is for the claim, the benefit of the doubt rule applies and service connection for the Veteran's acquired psychiatric disorder as secondary to his service-connected low back disability will be granted.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disorder is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected low back disorder, is granted.



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


